Citation Nr: 1044287	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-28 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the service connection claim for bilateral hearing loss, 
and if so, whether service connection for bilateral hearing loss 
is warranted.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral neuropathy 
of the upper left extremity, including as secondary to service-
connected diabetes mellitus and/or related to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, including as secondary to service-
connected diabetes mellitus and/or related to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, including as secondary to service-
connected diabetes mellitus and/or related to herbicide exposure.

6.  Entitlement to an increased rating for service-connected 
residuals of carcinoma of the larynx currently rated as 30 
percent disabling.

7.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1971, 
which included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These claims were previously before the Board in June 2009 at 
which time the Board denied a service connection claim for PTSD 
and claim for restoration of a temporary total rating, and 
remanded the claims seeking service connection for peripheral 
neuropathy of the extremities and an increased rating for 
service-connected residuals of carcinoma of the larynx for 
additional development.

Subsequently, the Veteran appealed the denial of entitlement to 
service connection for PTSD to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2010 Order, the Court 
vacated the Board's June 2009 decision to deny service connection 
for PTSD and remanded the matter to the Board for development 
consistent with the Joint Motion for Remand (JMR).

It appears that the issues of entitlement to service 
connection for liver cancer; for a stomach condition, 
including as secondary to his carcinoma of the larynx; and 
for a skin condition, to include as secondary to herbicide 
exposure, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action (if needed).  

The issue of service connection for an acquired psychiatric 
disability, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss 
in January 1994; the Veteran did not appeal.

2.  The Veteran filed a petition to reopen his claim for service 
connection for bilateral hearing loss in August 2002, more than 
one year after the issuance of the January 1994 rating decision; 
therefore the January 1994 decision is final.

3.  New evidence has been submitted since the January 1994 rating 
decision that denied bilateral hearing loss; however, the 
evidence is not material to the hearing loss claim as it does not 
show a diagnosis or treatment of hearing loss or that any alleged 
hearing loss is related to the Veteran's period of active 
service.

4.  The evidence fails to show a current diagnosis of peripheral 
neuropathy to the upper left extremity or the bilateral lower 
extremities, and any radiating pain noted in the bilateral lower 
extremities has been diagnosed as radiculopathy resulting from 
spine disabilities, which have not been service connected.

5.  Evidence shows that the Veteran's residuals of carcinoma of 
the larynx cause mild hoarseness and dysphagia.

6.  The Veteran's residuals of carcinoma of the larynx do not 
include or involve laryngectomy, aphonia, stenosis of the larynx, 
laryngeal trauma, or injuries to the pharynx.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied a claim of 
entitlement to service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has not been received since the 
January 1994 rating decision that denied entitlement to service 
connection for bilateral hearing loss, thus that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  The criteria for service connection for peripheral neuropathy 
of the upper left extremity, including as secondary to service-
connected diabetes mellitus and/or related to herbicide exposure 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2010).

4.  The criteria for service connection for peripheral neuropathy 
of the right lower extremity, including as secondary to service-
connected diabetes mellitus and/or related to herbicide exposure 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2010).

5.  The criteria for service connection for peripheral neuropathy 
of the left lower extremity, including as secondary to service-
connected diabetes mellitus and/or related to herbicide exposure 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2010).

6.  The criteria for an evaluation in excess of 30 percent for 
service-connected carcinoma of the larynx have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.97, Diagnostic Codes 6515, 6516, 6518, 6519, 6520, 
6819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied service connection for bilateral hearing loss in a 
January 1994 rating decision.  The Veteran was advised of his 
right to appeal.  The next communication regarding bilateral 
hearing loss was received in August 2002, more than one year 
after the January 1994 rating decision.  Therefore, the January 
1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Veteran's original claim for service connection for bilateral 
hearing loss was denied because the evidence, which consisted 
only of service treatment records (STRs), failed to show hearing 
loss or that alleged hearing loss was incurred in or aggravated 
by service.

Since January 1994, the Veteran has submitted the following 
evidence: private treatment records from M.C.D. Hospital; Dr. 
K.J.R., MD; D.A., DC; Dr. P.K.F., MD; Dr. D.S., MD; and Dr. C.T., 
MD; VA outpatient treatment records; and Social Security 
Administration (SSA) records.  

While these records are "new", none of the treatment records 
show that the Veteran has complained of, or been treated for, 
hearing loss, that he has a hearing loss disability for VA 
purposes as defined under 38 C.F.R. § 3.385 (2010), or that any 
alleged hearing loss is related to service.  Nothing he has 
submitted has indicated a connection between his current problem 
and service from September 1969 to March 1971. 

Since the Veteran has not submitted evidence that is both new and 
material, the service connection claim for bilateral hearing loss 
cannot be reopened.  
II.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.  
§§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

During the pendency of the appellant's claim and appeal, VA 
amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  
75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that 
amendment added the following to § 3.309(e): "Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's current claim was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to the 
amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (new regulations cannot be applied to pending claims 
if they may have impermissibly retroactive effects).  Regardless, 
based upon the facts in this case, neither version is more 
favorable, and the regulatory change does not affect the outcome 
herein.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for peripheral neuropathy of 
the lower extremities and the upper left extremity, including as 
secondary to his service-connected diabetes mellitus, type II 
(diabetes) and related to herbicide exposure.  Unfortunately, as 
discussed below, the Veteran does not have a current diagnosis of 
peripheral neuropathy of these extremities, thus, without a 
current disability, service connection cannot be granted.

While peripheral neuropathy of the lower extremities and the 
upper left extremity has not been diagnosed, the records show 
that in October 2002, a private provider, Dr. C.S., MD, diagnosed 
the Veteran with a back disability with radiculitis to the right 
leg.  Dr. C.S. did not attribute the radiating pain to the 
Veteran's service-connected diabetes or herbicides, weighing 
against the claims.  

Other private treatment records and some VA outpatient treatment 
records show treatment of the spine and pain radiating to the 
lower extremities; however, health care providers attributed the 
radiating pain to the Veteran's back disability, which had onset 
in January 2001.

The Veteran had a VA examination in May 2005 that diagnosed early 
stage peripheral neuropathy.  The right upper extremity was 
discussed; however, the upper left, lower left, and lower right 
extremities were not specifically addressed in the examination 
report.  Another VA examination was conducted in August 2009.  

The examiner reviewed the claims file and performed a physical 
evaluation.  Unfortunately, the examiner found no evidence of 
peripheral neuropathy, which weighs against the claim.

An April 2009 VA outpatient treatment shows that the Veteran had 
a foot examination in relation to his diabetes.  The sensory 
examination was within normal limits; however, diminished pulses 
of the feet were found.  Evidence of peripheral neuropathy was 
not indicated.

Based upon the evidence, the Board cannot find that Veteran 
currently has or has suffered at any time throughout the pendency 
of his claim peripheral neuropathy of the lower extremities or 
the upper left extremity.  Simply stated, based on a review of 
all evidence of records, including records which arguably 
supports the claim, the Veteran does not have the disability at 
issue at this time.  While there may be indications of this 
problem within the record, the Board finds that the most 
compressive medical evidence in this case provides highly 
probative evidence against a finding that the Veteran currently 
has this problem.  In this regard, the Veteran has been diagnosed 
with radiculopathy of the lower extremities, however, the 
etiology is his non-service connected back disability; therefore, 
service connection cannot be granted for the radiculopathy of the 
lower extremities.  This record only provides more evidence 
against this claim.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  The appeals are denied.

III.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  The Court also discussed the concept 
of "staging" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id.  at 126. Hart appears to extend Fenderson 
to all increased evaluation claims.

The Veteran seeks an increased rating for his service-connected 
residuals of carcinoma of the larynx, currently rated as 30 
percent disabling.  The RO rated this disability under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6516.  Under this diagnostic code, 
chronic laryngitis manifested by hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration or pre- 
malignant changes on biopsy is rated as 30 percent disabling.  38 
C.F.R. § 4.97.  A rating greater than 30 percent is not provided 
under this diagnostic code.

Ratings greater than 30 percent are provided under other 
diagnostic codes pertaining to the throat and respiratory system; 
however, as is explained below in greater detail, the Veteran's 
service-connected residuals of carcinoma of the larynx do not 
involve tuberculosis, laryngectomy, aphonia, stenosis of the 
larynx, including laryngeal trauma, or injuries to the pharynx.  
See 38 C.F.R. § 4.97, DCs 6515, 6518-6521.  These Diagnostic 
Codes thus are inapplicable.

The Veteran had a VA examination in March 2004.  The examination 
revealed normal ear, nose, and throat.  The endoscopy revealed 
minimal mucosal edema in the supraglottic area and clear, mobile 
vocal cords with no lesions.

An October 2004 VA treatment record noted the Veteran's report of 
hoarseness.  He stated that his voice weakened and fatigued with 
use and was often a whisper.  A December 2004 record continued to 
diagnose mild symmetric thickening to the vocal cords, most 
likely a post radiation change.  A VA outpatient treatment record 
dated February 2005 indicated intermittent hoarseness and 
progressive dysphagia.

In an April 2005 statement, the Veteran said he loses his voice 
and suffers hoarseness and dysphagia.  In a September 2005 
statement, he said that he loses his voice and suffers coughing 
spells daily and cannot do things without suffering shortness of 
breath.

In August 2006, the Veteran was afforded another VA examination.  
The Veteran reported continuing hoarseness associated with 
fatigue at the end of the day as well as mild dysphagia.  The 
examiner reviewed the January 2006 CT scan of the neck which 
showed a stable appearance of the neck with no lymphadenopathy or 
masses.  There was prominence of the pharyngeal soft tissue, 
consistent with radiation therapy.  He reviewed the fiberoptic 
laryngoscopy that was performed in July 2006 which revealed 
mobile vocal cords with the right being slightly edematous when 
compared to the left.  Also noted was mild erythema in the 
pharynx with no masses.   The ear, nose and throat examination 
was unremarkable.  The examiner stated that the results of the 
examination showed only mild post-radiation changes, providing 
what can only be described as significant evidence against this 
claim.

Finally, the Veteran had a VA examination in August 2009.  The 
Veteran reported continuing hoarseness associated with fatigue at 
the end of the day.  He said others often have difficulty 
understanding him.  With swallowing, he tends to choke up with 
solids but can eventually swallow them without issue.  He can 
swallow liquids with no problems.  

On examination, the Veteran exhibited mild hoarseness and his 
ability to raise his voice was somewhat impaired.  The examiner 
did not have any difficulty understanding him.  The laryngoscopy 
revealed mild erythema and mild swelling of the bilateral vocal 
cords.  Both vocal cords were mobile, the airway was open, and 
there were no lesions from the nasopharynx to subglottis or 
masses of the neck.

The examiner compared the current laryngoscopy results with past 
results and noted little change, if any.  He also addressed the 
2005 barium swallow which revealed cervical osteophytes; however, 
the cervical osteophytes would represent cervical arthritic 
changes and not post-radiation changes.  He noted the Veteran's 
mild swallowing problems and ordered a barium swallow test.  

In the August 2009 addendum, the examiner said that the barium 
swallow revealed little, if any change since the last study.  On 
a scale of 1, being normal, to 7, severe, the Veteran was rated 
as a 2, as being within functional limits with abnormal oral or 
pharyngeal stage but able to eat a regular diet without 
modifications or swallowing precautions, providing more highly 
probative evidence against this claim.

In addition to the treatment records, the Board has considered 
the Veteran's statements regarding his residuals.  Briefly, the 
Board finds that he is both competent and credible to report his 
symptomatology.  Unfortunately, based upon the medical evidence, 
which shows mild hoarseness and mild dysphagia, the evidence does 
not show that the Veteran suffers tuberculosis, laryngectomy, 
aphonia, stenosis of the larynx, including laryngeal trauma, or 
injuries to the pharynx.  See 38 C.F.R. § 4.97, DCs 6515, 6518-
6521.  While DC 6519, aphonia, provides a 60 percent rating for 
constant inability to speak above a whisper, the evidence does 
not show that the Veteran's condition has deteriorated to this 
level.  He mentioned that he will lose his voice daily, however, 
the majority of the evidence shows that he is able to speak with 
mild hoarseness.  While not ideal, he is able to make sounds and 
is not reduced to constant whispering.  Therefore a schedular 
rating greater than 30 percent is not warranted at this time.  It 
is important for the Veteran to understand that some of the 
evidence cited above does not support the current evaluation, let 
alone a higher evaluation. 

Since DC 6516 does not provide for a rating greater than 30 
percent and since other diagnostic codes related to the throat do 
not adequately address the Veteran's symptoms, the Board has 
considered whether referral for an extraschedular rating is 
warranted.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected residuals of carcinoma of the larynx has 
had on his activities of work and daily living.  In the Board's 
opinion, all aspects of the Veteran's disability are adequately 
encompassed in the assigned 30 percent schedular rating.  His 
symptoms include mild hoarseness and mild dysphagia and even with 
this symptomatology the Veteran can speak and keep a regular 
diet.  The Board finds no unusual aspects of his disability that 
are not addressed in the schedular criteria.

With regard to the Veteran's statements, the Board must find the 
probative value of these statements are clearly outweighed by the 
post-service medical records, which provides evidence not only 
against his claim for an increased evaluation, but undermines the 
current evaluation, consistently indicating the mild nature of 
the problem. 

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related solely to the service-connected 
residuals of carcinoma of the larynx that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The issue of whether this service-
connected disability in conjunction with other service-connected 
disabilities has resulted in being unemployed or unemployable 
will be addressed when deciding the claim for TDIU, which has 
been remanded for the reasons stated below.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, a rating greater than 30 percent is not warranted for the 
service-connected residuals of carcinoma of the larynx.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 U.S. 1696 (2009).

Regarding notice for the claim seeking to reopen the claim for 
service connection for bilateral hearing loss, the notice sent in 
September 2002 was inadequate as it did not provide bases for the 
denial in the prior decision or describe what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

Due to the inadequacies in the September 2002 notice letter, the 
Board remanded the claim in June 2009 so that compliant Kent 
notice could be sent to the Veteran.  In July 2009, VA sent the 
Veteran a notice letter that addressed all of the Kent criteria, 
after which the claim was readjudicated via a September 2009 
Supplemental Statement of the Case.  Although the notice letter 
was not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the Veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Regarding the claims seeking service connection for peripheral 
neuropathy, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim  and of her and VA's 
respective duties for obtaining evidence.

Finally, for the claim seeking an increased rating for service-
connected residuals of carcinoma of the larynx, this claim 
stemmed from an appeal of a reduction of a temporary total 
disability rating.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, the 
Board notes that the regulation governing reduction, 38 C.F.R. § 
3.105(e), contains its own notice provisions and procedures.  The 
VCAA is not applicable where the law governing the matter in 
question does so.  Barger v. Principi, 16 Vet. App. 132 (2002).

Per the Board's finding in June 2009, VA has complied with the 
notice procedures of § 3.105(e), and has provided adequate notice 
even under the VCAA if it were applicable.  The June 2004 
notification letter to the Veteran and the accompanying proposed 
rating decision detailed the proposed actions, provided notice of 
the applicable evaluation criteria, described the types of 
evidence which would be helpful in avoiding the proposed 
reduction, and informed him of the right to request a hearing on 
the matter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records, 
private treatment records, and SSA records.  SSA records 
pertinent to the claims decided herein consist of copies of VA 
outpatient treatment records and private treatment records.  SSA 
documents included no new relevant material; therefore the SSA 
records were not specifically addressed herein.

The Veteran was afforded a VA medical examinations for all 
disabilities claimed herein except for his bilateral hearing loss 
claim.  Since the claim seeking service connection for bilateral 
hearing loss has not been reopened on the merits, a VA 
examination is not warranted.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence has not been submitted, thus the 
petition to reopen the service connection claim for bilateral 
hearing loss is denied.

Service connection for peripheral neuropathy of the upper left 
extremity, including as secondary to service-connected diabetes 
mellitus and/or related to herbicide exposure is denied.

Service connection for peripheral neuropathy of the right lower 
extremity, including as secondary to service-connected diabetes 
mellitus and/or related to herbicide exposure is denied.

Service connection for peripheral neuropathy of the left lower 
extremity, including as secondary to service-connected diabetes 
mellitus and/or related to herbicide exposure is denied.

A rating greater than 30 percent for residuals of carcinoma of 
the larynx is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  The 
Veteran's claim originally sought service connection only for 
PTSD, and in June 2009, the Board denied the claim because the 
treatment records failed to show a current diagnosis.  The 
Veteran appealed and in a July 2010 Order, the Court vacated the 
Board's June 2009 decision and remanded the case for development 
consistent with a Joint Motion for Remand (JMR).  Specifically, 
the JMR and Court Order found that the Board erred in not 
considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), which finds that a claim for PTSD "cannot be limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed."  
Thus, because an evaluation completed in conjunction with a SSA 
claim diagnosed major depressive disorder, generalized anxiety, 
and panic disorder, the Court found that the Board has a duty to 
consider whether service connection for these disabilities is 
warranted.

The Clemons case was issued well after the RO initially 
adjudicated this case. 

The Board has considered whether the Veteran's major depressive 
disorder, generalized anxiety, and panic disorder warrant service 
connection; however, based upon the evidence, additional 
development is required before a decision can be rendered.  As 
indicated in the SSA psychological report, the stressors 
contributing to the Veteran's acquired psychiatric disorders 
included unemployment, financial hardships, and problems 
accessing health care.  Throughout the pendency of the Veteran's 
claim, he has repeatedly mentioned his financial hardships and 
unemployment caused by his service-connected carcinoma of the 
larynx.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A.     § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Because the evidence 
indicates a possible relationship between the acquired 
psychiatric disorders and a service-connected disability, the 
Board finds that a VA examination is necessary.

In addition, per the August 2009 VA examination report, it 
appears that the Veteran has been diagnosed with PTSD with 
depression and has been treated at the VA clinic.  These records 
have not been obtained and associated with the claims file, thus 
a remand is necessary so that VA can obtain these records for 
review.

As a final matter, as any decision with respect to the claim for 
service connection may affect the Veteran's claim for TDIU, this 
claim is inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  Hence, a remand of this matter is 
warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA mental heath 
treatment records as well as VA general 
treatment records and associate them with the 
claims file.

2.  After receipt of any outstanding records, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
acquired psychiatric disabilities.  The 
claims file and a copy of this remand must be 
provided to the examiner for review and the 
examiner should indicate review of these 
items in the examination report.

The examiner is asked to evaluate the Veteran 
and determine whether he currently suffers or 
has suffered at any time during the pendency 
of this claim, which was filed in August 
2002, an acquired psychiatric disability.  
The examiner is asked to specifically address 
the February 2004 SSA psychological report 
which shows a diagnosis of major depressive 
disorder, generalized anxiety, and panic 
disorder.  PTSD should also be addressed.

For each disability noted above and others 
found on evaluation, if any, please indicate 
whether it is at least as likely as not (50 
percent or greater) that the disability was 
caused by, related to, or aggravated by 
service or a service connected disability.

If the examiner determines the Veteran has an 
acquired psychiatric disability that is 
aggravated, although not directly caused by a 
service-connected disability, the examiner 
should attempt to quantify the degree of 
additional impairment imposed by the service-
connected disabilities over and beyond the 
natural progress of the disorder.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

2.  Thereafter, adjudicate the Veteran's 
claims, including the claim for TDIU.  If the 
benefits sought on appeal are not granted, 
the RO should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


